DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions and Claim Status
Applicant’s election without traverse of Group 2 in the reply filed on 12/16/20 is acknowledged.
Applicant’s election of the species as recited in clam 6 in the reply filed on 12/16/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	The elected species was found in the prior art and claims to the elected species are rejected as set forth below.
	Applicants acknowledge that claims 1, 3-7 and 40-43 read on the elected species.
Claims 25-27 and 36-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/20.
	Claims 2, 8-24 and 28-35 have been cancelled.
	Claims 1, 3-7 and 40-43 are being examined.

Priority


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/20 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Page 9 section 0034 line 2 recites ‘scapteriscii’. All other occurrences of the word are such that there is only one ‘i’ at the end of the word. The word should be used consistently throughout the specification.
Page 9 section 0034 recites ‘(Lengyel et al. …’. There is a missing parenthesis (i.e. ')' ).
Appropriate correction is required.

Claim interpretation/comment
	Claim 1 refers to a lipopeptide toxin. The specification describes the lipopeptide toxin as being produced by a strain of Xenorhabdus innexi from S. scapterisci nematodes (page 16-17 connecting paragraph, pages 9-10 sections 0034-0036). The specification teach that equivalent isolates can be obtained from S. scapterisci (last sentence of page 17).
	The specification recognizes that Lengyel teach isolation of Xenorhabdus innexi from S. scapterisci nematodes (page 18 section 0059) but argues that the culture is different because it 
	It is noted that the search report and written opinion (Search report and written opinion dated Dec 6 2011 for PCT/US2011/052009, 16 pages; cited with IDS 12/28/20) concludes (page 11) that Xenorhabdus innexi of Lengyel is identical to that of the applicant.
	Further, Reimer D (‘Identification and characterization of selected secondary metabolite biosynthetic pathways from Xenorhabdus nematophila’ Dissertation Frankfurt 2013, 240 total pages) expressly refer to the Lengyel strain (i.e. DSM 16336) and an 8 amino acid peptide (page 217-218 connecting paragraph; cited with IDS 12/28/20).
	Thus the evidence of record supports that strain DSM 16336 of Lengyel is identical to the strain of applicant. 	
	Applicants’ specification recognizes that for use of the toxin no purification is necessary and whole cultures can be applied (section 00122 page 35). Thus the culture would necessarily have the lipopeptide. In the instant case, the products are described as being made by a process (specifically by growing a strain of Xenorhabdus innexi from S. scapterisci nematodes). MPEP 2113 recognizes that once the examiner provides a rationale tending to show that the product appears to be the same or similar to that of the prior art the burden shifts to the applicant to come forward with evidence showing a difference.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7 and 40-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method of controlling a mosquito of the genus Culex, Aedes or Anopheles comprising the step of feeding the mosquito an effective amount of a lipopeptide toxin having oral toxin activity against the mosquito, wherein the lipopeptide toxin comprises one or more lipopeptides each having a peptide of eight amino acids wherein the peptide contains two histidines, three aspartic acids and/or asparagines, one 2,3-diaminobutryic acid, one glycine and one serine and each peptide has one fatty acid group selected from a saturated straight chain fatty acid, a 2 -oxo fatty acid, a 3-oxo fatty acid or a 4-oxo fatty acid, wherein the fatty acid has from 8 to 20 carbon atoms, wherein the lipopeptide toxin comprises lipopeptide molecules ranging in molecular weight from 1182 to 1478 daltons, and wherein the lipopeptide toxin is not contained in a nematode, 
does not reasonably provide enablement for the instant claims which recite ‘insect’ and ‘lipopeptide toxin’ .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention:
The claims are drawn to methods of controlling insects where the lipopeptide that is used is from a particular strain (compare section 0060 on page 18 and claim 1). The instant specification (page 11 section 0038) states: “this Xenorhabdus toxin does not have broad spectrum insecticidal activity”.

(2) The breadth of the claims
Claim 1 broadly refers to controlling an insect. Encyclopedia Britannica (retrieved from https://www.britannica.com/topic/list-of-insects-2073946 on 1/29/18, 20 pages; cited with IDS 12/28/20) recites a list of insects that include different insects such as ants (page 1), bees (page 1), beetles (page 3), moths (page 7), cockroaches (page 11), flies (page 12), etc. There are many types of insects. Claims 4-6 are more specific with respect to the insect but remain broad with respect to the lipopeptide.
Claim 1 broadly refers to a lipopeptide toxin. Chaston et al. (‘The entomopathogenic bacterial endosymbionts Xenorhabdus and Photorhadbus: convergent lifestyles from divergent 

(3) The state of the prior art and (4) the predictability or unpredictability of the art:
With respect to controlling insects, applicants own specification (page 11 section 0038) states that the toxin is not toxic to wax moth larvae, tobacco horn worm larvae, Colorado potato beetle larvae and fruit fly larvae and thus it appears to not have broad spectrum activity. Further the specification teach (page 11 section 0038) that it is not active against brine shrimp larvae, C. elegans or Manduca sexta cells. The instant specification (page 11 section 0038) states: “this Xenorhabdus toxin does not have broad spectrum insecticidal activity”.
Kim et al. (‘Specificity and putative mode of action of a mosquito larvicidal toxin from the bacterium Xenorhabdus innexi’ Journal of Invertebrate Pathology v149 2017 pages 21-28; ‘Kim’) teach a toxin from the bacteria Xenorhabdus (abstract).The Kim reference shares common authors with the instant application and appears to related to the instant claims (although the reference is not prior art is remains applicable under 112, see MPEP 2124). Kim teach the lipopeptide (Xlt) lacks lethal or insect growth inhibition (section 3.1.1). Kim teach that Xlt appears to be specific and it does not affect insects other than mosquito larvae (section 4.1). 
Thus applicants’ own specification and Kim are evidence of the unpredictability in lipopeptide broad spectrum insecticides.


(5) The relative skill of those in the art:
The level of skill in the art is high.

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The specification is limited to using natural products (prepared as set forth in section 0060 on pages 18-19 of the specification) and the actual structure of what was used is not even set forth. Further, many of the examples provide negative results.  Applicants’ own specification (page 11 section 0038) states that the toxin is not toxic to wax moth larvae, tobacco horn worm larvae, Colorado potato beetle larvae and fruit fly larvae and thus it appears to not have broad spectrum activity. Further the specification teach (page 11 section 0038) that it is not active 
One of skill in the art would not equate the use of a natural product as the equivalent of using any polypeptide that has common amino acids. Chemistry explained (retrieved from http://www.chemistryexplained.com/Pl-Pr/Primary-Structure.html on 8/20/15, 3 pages) recognizes that the primary structure (i.e. the amino acid sequence) is important for the structure and mechanism of action of a protein and that an important aspect of the primary structure is the sequence or order of the amino acids in the polypeptide chain (page 1). As such, it would require a complete trial and error approach to synthesize lipopeptides with the amino acids as claimed and then test them for toxicity.

(8) The quantity of experimentation necessary:
Experimentation is required in numerous areas particularly related to how to make and/or use the invention. The only way of making the invention as disclosed is by using a specific bacterial strain. However, the claims broadly refer to a lipopeptide. With respect to using the invention, applicants’ own specification (page 11 section 0038) states that the toxin is not toxic to wax moth larvae, tobacco horn worm larvae, Colorado potato beetle larvae and fruit fly larvae and thus it appears to not have broad spectrum activity. Further the specification teach (page 11 section 0038) that it is not active against brine shrimp larvae, C. elegans or Manduca sexta cells. Experimentation would be required to determine which lipopeptides are suitable as well as determining which insects are suitable.  Considering the state of the art as discussed by the references above, particularly with regards to the high unpredictability in the art as evidenced 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7 and 40-41 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) applying to an environment where the agent applied can be a natural product. This judicial exception is not integrated into a practical application because the only active step is ‘applying’. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as set forth below.
This 101 rejection is consistent with the most recent training provided by the office (compare MPEP 2106).
The claims are to methods of applying. In comparison to the subject matter eligibility test as set forth in the guidance in MPEP 2106, the answer to step 1 of the flowchart is yes since the claims are to methods of applying.
The lipopeptide applied can be a natural product since it is described as being from a naturally occurring organism (page 1 section 0002 for example and claim 7). Applicants’ 
MPEP 2106.04(c)IC states: 
“in the limited situation where a process claim reciting a nature-based product is drafted in such a way that there is no difference in substance from a product claim, the claim is subject to the markedly different analysis for the recited nature-based product. These types of claims are drafted in a way that focuses on the product rather than the process steps. For example, consider a claim that recites, in its entirety, "a method of providing an apple." Under the broadest reasonable interpretation, this claim is focused on the apple fruit itself, which is a nature-based product.”
The instant claims generically refer to applying to an environment and refers to insects which are present in nature. Thus it would appear that merely presenting the product would be sufficient.  
The answer to step 2a is yes because the claims encompass mere ‘applying’ of a natural product to the environment. Thus the claims encompass ‘applying’ the same proteins that are present in nature. Since the proteins are the same as those in nature they are not markedly different. 
The answer to prong two is no because in the instant claims the only active step is applying. The mere active step of ‘applying’ could clearly ‘tie up’ nearly any use of the natural products since it would seem that any method that requires such product would necessarily require applying such product.
It is noted that instant claims 42-43 recite additional active steps and are not included in the instant rejection.
i.e., it lacked markedly different characteristics (Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117).
The answer to step 2b is no because as discussed above because claims clearly tie up practical applications and the claims do not recite significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in
public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-7 and 40-41 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Lengyel et al. (‘Description of four novel species of Xenorhabdus family Enterobacteriaceae’ Systematic and Applied Microbiology v28 2005 pages 115-122; cite 34 of IDS 12/28/20; ‘Lengyel’) as evidenced by Lengyel et al. (‘Erratum to ‘Description of four novel species of Xenorhabdus’ Systematic and Applied Microbiology v30 2007 page 83; cite 36 of IDS 12/28/20; ‘Lengyel2’).

In relation to the active step of applying to an environment as recited in claims 1 and 3, applicants’ specification recognizes that for use of the toxin no purification is necessary and whole cultures can be applied (section 00122 page 35). Lengyel teach that the strains were isolated and transferred (page 116 section ‘bacterial strains') which meets the limitation of being applied to an environment specifically one that is purified (from nature). Further, Lengyel teach that the strains were isolated (page 116 section ‘bacterial strains') and grown and came in contact with M9 solution for example thus forming a concentrated whole culture. 
Since insects and mosquitoes are present in the environment, the preparation of Lengyel is an application to the environment as in claims 4-6.
In relation to the lipopeptide toxin as recited in claims 1, 7, and 40-41, the specification describes the lipopeptide toxin as being produced by a strain of Xenorhabdus innexi from S. scapterisci nematodes (page 16-17 connecting paragraph and pages 9-10 sections 0034-0036) (see claim interpretation section above). The specification teach that equivalent isolates can be obtained from S. scapterisci (last sentence of page 17). Since Lengyel teach bacterial strain Xenorhabdus innexi (DSM 16336) which was isolated from S. scapterisci (Table 1 on page 120) the claim limitation is met. The specification recognizes that Lengyel teach isolation of Xenorhabdus innexi from S. scapterisci nematodes (page 18 section 0059) but argues that the culture is different because it forms red colonies. However, in an erratum Lengyel2 teach that wrong properties were reported in the original publication and that the colonies are in fact blue .	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3-7 and 40-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lengyel et al. (‘Description of four novel species of Xenorhabdus family Enterobacteriaceae’ Systematic and Applied Microbiology v28 2005 pages 115-122; cite 34 of IDS 12/28/20; ‘Lengyel’) in view of Lengyel et al. (‘Erratum to ‘Description of four novel species of Xenorhabdus’ Systematic and Applied Microbiology v30 2007 page 83; cite 36 of IDS 12/28/20; ‘Lengyel2’) in view of Ensign et al. (US 2002/0147148; as cited with IDS of 12/28/20; ‘Ensign’) in view of Lai et al. (US 5,028,530; ‘Lai’).
Lengyel teach bacterial strain Xenorhabdus innexi (DSM 16336) which was isolated from S. scapterisci (Table 1 on page 116). Lengyel teach that the strains were isolated  and grown and transferred and came in contact with M9 solution (page 116 section ‘bacterial strains') for example thus forming a solution. Lengyel suggest use for controlling pests (page 116 first paragraph). In an erratum Lengyel2 teach that wrong properties were reported in the original publication and that the colonies are in fact blue (page 83). Thus Lengyel2 is cited as a universal fact to show the properties of the bacterial strain.
Lengyel does not teach the purification steps as in claims 42-43.
Ensign recognize the use of proteins from Xenorhabdus (abstract). Ensign teach that the crystal protein toxin produced by the bacteria Bacillus thuringiensis is a known effective approach for insect control (section 0004). Ensign recognize that the toxins can be administered in purified or non-purified form and can include sprayable insecticides from fermentations broths (section 0028). Ensign recognize applications against mosquitoes including those of the Aedes 
Lai teach the use of peptides from products of nature (column 2 last paragraph and column 3) and methods of isolating (column 19) that specifically includes a step using a C-18 reverse phase column that uses acetonitrile and (ranging from 20-60%) and TFA at 0.1% in which peaks were collected (column 19 last paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Lengyel because Lengyel suggest use for controlling pests (page 116 first paragraph) and Ensign teach that the crystal protein toxin produced by the bacteria Bacillus thuringiensis is a known effective approach for insect control (section 0004) specifically for mosquitoes (sections 0092 and 0095). Since Ensign also teach that approaches used by the skilled artisan to enrich and isolate Xenorhabdus toxins are known (section 0034) and Lai teach known purification steps one would have been motivated to use such steps. Since Lengyel suggest use for controlling pests (page 116 first paragraph) one would have been motivated to purify for such purpose. One would have had a reasonable expectation of success because Ensign teach that the crystal protein toxin produced by the bacteria Bacillus thuringiensis is a known effective approach for insect control (section 0004) specifically for mosquitoes (sections 0092 and 0095).
In relation to the active step of applying to an environment as recited in claims 1 and 3, applicants’ specification recognizes that for use of the toxin no purification is necessary and whole cultures can be applied (section 00122 page 35). Lengyel teach that the strains were isolated and transferred (page 116 section ‘bacterial strains') which meets the limitation of being applied to an environment specifically one that is purified (from nature). Further, Lengyel teach 
In relation to claims 4-6, since insects and mosquitoes are present in the environment, the preparation of Lengyel is an application to the environment as in claims 4-6. Further, Ensign recognize applications against mosquitoes including those of the Aedes genus (sections 0092 and 0095).
In relation to the lipopeptide toxin as recited in claims 1, 7, and 40-41, the specification describes the lipopeptide toxin as being produced by a strain of Xenorhabdus innexi from S. scapterisci nematodes (page 16-17 connecting paragraph and pages 9-10 sections 0034-0036) (see claim interpretation section above). The specification teach that equivalent isolates can be obtained from S. scapterisci (last sentence of page 17) (see claim interpretation section above). Since Lengyel teach bacterial strain Xenorhabdus innexi (DSM 16336) which was isolated from S. scapterisci (Table 1 on page 120) the claim limitation is met. The specification recognizes that Lengyel teach isolation of Xenorhabdus innexi from S. scapterisci nematodes (page 18 section 0059) but argues that the culture is different because it forms red colonies. However, in an erratum Lengyel2 teach that wrong properties were reported in the original publication and that the colonies are in fact blue (page 83). Thus Lengyel2 is cited as a universal fact to show the properties of the bacterial strain. Since MPEP 2112.01 states that a composition and its properties are inseparable, the composition would necessarily have the components as recited and would be effective as recited in the instant claims. Thus the evidence of record supports that strain DSM 16336 of Lengyel is identical to the strain of applicant. In the instant case, the 
In relation to claims 42-43, Ensign also teach that approaches used by the skilled artisan to enrich and isolate Xenorhabdus toxins are known (section 0034) and Lai teach known purification steps one would have been motivated to use such steps. Lai teach the use of peptides from products of nature (column 2 last paragraph and column 3) and methods of isolating (column 19) that specifically includes a step using a C-18 reverse phase column that uses acetonitrile and (ranging from 20-60%) and TFA at 0.1% in which peaks were collected (column 19 last paragraph). Since the references suggest purification one would have been motivated to use and repeat such step to achieve adequate purity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-7 and 40-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,494,407 (as cited with IDS 12/28/20; ‘407’) in view of Lai et al. (US 5,028,530; ‘Lai’).

407 does not recite that the reverse phase HPLC involves a C18 column as recited in instant claim 42.
Lai teach the use of peptides from products of nature (column 2 last paragraph and column 3) and methods of isolating (column 19) that specifically includes a step using a C-18 reverse phase column that uses acetonitrile and (ranging from 20-60%) and TFA at 0.1% in which peaks were collected (column 19 last paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 407 because 407 suggests the use of reverse phase HPLC (claim 21) so one would have been motivated to use known columns and conditions for such 
In relation to the active step of applying to an environment as recited in claim 1, 407 recite such step (claim 1).
In relation to claim 3, 407 recite such step (claim 10).
In relation to claims 4-6, 407 recites specific mosquito types (claim 1).
In relation to claim 7, 407 recites such composition (claim 9).
In relation to claim 40, 407 recites such components (claim 1).\
In relation to claim 41, 407 recites specific molecular weights (claim 14).
In relation to claims 42-43, 407 suggests the use of reverse phase HPLC (claim 21) so one would have been motivated to use known columns and conditions for such purpose as taught by Lai. Lai teach the use of peptides from products of nature (column 2 last paragraph and column 3) and methods of isolating (column 19) that specifically includes a step using a C-18 reverse phase column that uses acetonitrile and (ranging from 20-60%) and TFA at 0.1% in which peaks were collected (column 19 last paragraph). Since 407 suggest purification (claim 21) one would have been motivated to use and repeat such step to achieve adequate purity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:45 - 3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658